Citation Nr: 0705410	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for impotence.

7.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1963 until 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

At the time of the veteran's September 2006 hearing before 
the undersigned, the veteran waived his right to RO 
consideration of evidence added to the record subsequent to 
the last supplemental statement of the case. 

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
residuals of a stroke.

2.  The competent evidence does not contain any diagnoses of 
PTSD.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed diabetes mellitus is causally 
related to active service.

4.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed skin disability is causally 
related to active service.

5.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed impotence is causally related 
to active service.

6.  Throughout the rating period on appeal, the veteran has 
complained of very frequent and severe migraine headaches 
productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

4.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  Impotence was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  The criteria for entitlement to an initial evaluation of 
50 percent for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a February 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, such notice was provided in subsequent 
communications dated in March 2006 and September 2006.  As 
such, there is no prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence.  The 
AOJ letters noted above informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the subsequent actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims folder.  In this regard, the 
veteran also indicated that he had received treatment from a 
Dr. W.  However, in a VA Form 21-4142 received in February 
2006, he reported that the doctor had moved and that he was 
unable to locate him.  Therefore, although no records from 
Dr. W. are in the claims file, additional efforts are not 
required because the veteran is unable to furnish VA with 
contact information for this private physician, and any 
further effort by VA would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a September 2006 hearing before 
the undersigned.  The Board has reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The veteran has not been provided a VA examination with 
respect to his diabetes, skin or impotence claims.  In this 
regard, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records do not 
reflect any treatment referable to diabetes, a skin 
disability or impotency.  Moreover, there is no evidence of 
post-service treatment for any of these problems until 
several decades following service.  Furthermore, the 
competent evidence does not suggest that the current 
diagnoses are causally related to active service.  For these 
reasons, an examination is not necessary under 38 U.S.C.A. 
§ 5103A(d)(2).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

I.  Service connection

The veteran is claiming entitlement to service connection for 
residuals of a stroke, PTSD, diabetes mellitus, hypertension, 
a skin disability and impotence.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), diabetes mellitus is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any documented clinical 
manifestations of diabetes within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  With respect to the 
veteran's stroke residuals claim, no current disability is 
demonstrated.  Indeed, in an August 2004 VA clinical record, 
the veteran reported that he suffered a stroke in 1995 and 
experienced weakness in his left hand for approximately 7 to 
10 days.  After that time, the residuals resolved.  A prior 
February 2003 VA examination did note sensory loss on the 
left side of the face.  However, at the later examination in 
August 2004, the veteran expressly stated that he did not 
feel that he had any current deficit.  Moreover, the 
outpatient treatment records do not reveal any complaints or 
treatment referable to stroke residuals.  Finally, the 
veteran did not indicate he had any current stroke residuals 
at his September 2006 hearing before the undersigned.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The competent evidence also fails to demonstrate any 
diagnoses of PTSD.  Indeed, upon VA examination in January 
2003, no psychiatric diagnosis was made.  Rather, it was 
indicated that the veteran had only minor and transient 
depression related to health problems and the stress of 
maintaining a business.  In a subsequent August 2002 VA 
psychiatric consult, the examiner, again, did not diagnose 
any psychiatric disability.  In fact, the examiner expressly 
noted that he could not elicit enough clinical symptoms to 
warrant a PTSD diagnosis.  A June 2004 VA psychiatric consult 
did contain an assessment of dysthymic disorder, but no 
diagnosis of PTSD was rendered.  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Here, however, the claims file is completely absent any PTSD 
diagnosis.  Therefore, service connection is not warranted.  
See Brammer, 3 Vet. App. 223, 225.



With respect to the veteran's remaining service connection 
claims, the evidence of record establishes diagnoses of 
diabetes mellitus, a skin disability (dermatitis and 
seborrheic keratosis) and impotence.  Therefore, a current 
disability is demonstrated and the first element of a service 
connection claim is satisfied as to these issues.  However, 
as will be discussed below, the remaining criteria necessary 
to establish service connection have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to diabetes, a skin 
disability or impotence.  Moreover, at the August 1965 
separation examination, the endocrine system, skin and 
genito-urinary system were all normal.  Therefore, the 
service medical records do not show that diabetes, a skin 
disability or impotence was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.

 Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed diabetes, 
skin disability and impotence are causally related to active 
service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings referable to any of the claimed disabilities until 
the 1990s, several decades after the veteran's discharge from 
active service.  Specifically, treatment for impotency is 
first seen in approximately 1995, at which time the veteran 
was diagnosed with erectile dysfunction.  Treatment for the 
veteran's diabetes is not seen until approximately 1998.  
Treatment for the veteran's skin disability is not seen until 
approximately 2005, with a reported history of symptoms 
during the previous year.  

Absent a demonstration of continuity of symptomatology, the 
inception of post-service treatment as to each disability is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In so 
finding, the Board acknowledges the veteran's report, offered 
at his September 2006 hearing, that he received treatment for 
his skin disability in 1973.  However, there is no 
documentation of such treatment and the veteran has not 
identified the caregiver such as to enable additional 
development.  

The Board further notes that no competent evidence of record 
causally relates the veteran's currently diagnosed diabetes, 
skin disability or impotence to active duty.  
In fact, with respect to the diabetes and skin disability, at 
the veteran's September 2006 hearing he expressly denied that 
any doctor ever told him that they were causally related to 
active service.  Moreover, while the veteran himself believes 
that the claimed disabilities are related to active service, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The evidence of record fails to establish that the veteran's 
currently diagnosed diabetes mellitus, skin disability, or 
impotence were incurred in service.  As the preponderance of 
the evidence is against those claims, there is no doubt to be 
resolved and service connection is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased rating

The veteran is claiming entitlement to a higher evaluation 
for migraine headaches.  At the outset, the Board notes that 
an appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, although the veteran's migraine award is effective 
January 6, 2003, 38 C.F.R. § 4.1 provides that, in evaluating 
a disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board has 
considered clinical records dated prior to January 6, 2003, 
to the extent that they shed additional light on the 
veteran's disability picture as it relates to the rating 
period on appeal. 

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for migraine headaches 
pursuant to Diagnostic Code 8100.  Under that Code section, a 
10 percent evaluation applies where the evidence demonstrates 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation is warranted where the evidence shows migraines 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  
Finally, a 50 percent rating is warranted for migraines with 
very frequent completely prostrating attacks productive of 
severe economic inadaptability.

The evidence of record supports for assignment of a 50 
percent evaluation under Diagnostic Code 8100 over the 
entirety of the rating period on appeal.  In reaching this 
conclusion, the Board has relied on a February 2003 VA 
examination report which indicates reports of migraine 
headaches occurring approximately one to two times monthly.  
Such headaches lasted for several hours, and were associated 
with photophobia, nausea and dizziness.  The veteran rated 
his headaches as a 5 or 6 out of 10 on intensity.  Moreover, 
in an April 2003 VA neuropsychology consult, it was noted 
that the veteran lost his barbershop business due to his 
headaches.  At that time, he stated that his headaches 
occurred from four to five times per month to two to three 
times per week.  Furthermore, the veteran continued to 
describe migraine headaches upon VA neurologic examination in 
July 2004.  At that time, he stated that the headaches 
occurred two to three times per month.  He reported that the 
headaches were of a pounding and throbbing nature, starting 
in the occipital parietal area, then spreading bilaterally to 
the bifrontal area.  He experienced associated phonophobia 
and photophobia, as well as nausea.  The headaches would last 
from 20 to 30 minutes to an hour, and would sometimes last 
all day.  Finally, a February 2005 VA treatment report 
reveals complaints of migraine headaches occurring four to 
five times per month, even while the veteran was taking 
propranol to control his symptoms.  

Based on the medical evidence detailed above, the veteran's 
disability picture most nearly approximates the criteria set 
forth for a 50 percent evaluation for migraine headaches 
under Diagnostic Code 8100, throughout the entire rating 
period on appeal.  Such evaluation represents the maximum 
benefit for this disability.  There are no other relevant 
Code sections for consideration. 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Service connection for residuals of a stroke is denied.

Service connection for PTSD is denied.

Service connection for diabetes mellitus is denied.

Service connection for a skin disability is denied.

Service connection for impotence is denied.

Entitlement to an initial rating of 50 percent for migraine 
headaches is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

With respect to the issue of entitlement to service 
connection for hypertension, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, at his September 2006 hearing 
before the undersigned, the veteran stated that he received 
treatment for hypertension at a VA facility in Washington, 
D.C. in 1965, shortly after his separation from service.  
Such records are not presently associated with the claims 
file, nor is there any indication that efforts have been 
undertaken to procure those records.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the records department at the 
VA Medical Center in Washington, D.C. and 
request any records of treatment 
pertaining to the veteran for the years 
1965 and 1966.  If it is determined that 
such records have been retired to the 
Federal Records Center or elsewhere, then 
perform any necessary follow-up requests 
to obtain them.  Any negative search 
results must be noted in the claims file.

2.  Then readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative must be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


